DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (US 9,324,526 B2).
In regard to claim 1, Wilson et al discloses a suspension assembly (column 2, lines 15-53, Figures 1-3, “11”), comprising: a support member (Figures 2-3, “17”) configured to receive at least a first circuit member (column 2, lines 54-66, Figures 2 & 6, “15, 41,” re: flex circuit); and the first circuit member including at least a trace 
Regarding claim 2, Wilson et al discloses wherein the first circuit member including a first flexure arm (Figure 6, “50”).  
Regarding claim 3, Wilson et al discloses wherein the first flexure arm includes at least one trace on the flexure arm (Figure 6, “70”).  
In regard to claim 17, Wilson et al discloses a suspension assembly (column 2, lines 15-53, Figures 1-3, “11”) comprising: a first circuit member (column 2, lines 54-66, Figures 2 & 6, “15, 41,” re: flex circuit) including one or more electrical structures disposed on a base layer (column 2, lines 60-66, “68, 70”); a moving member configured to receive at least the first circuit member (column 2, lines 15-38, Figures 2-3, “33, 41”) ; and a static member (Figures 2-3, “13”).  
Regarding claim 19, Wilson et al discloses wherein the first circuit member is formed of multiple pieces (Figures 3 & 5, “41, 50, 52, 15”).  
Regarding claim 20, Wilson et al discloses wherein the static member is formed of multiple pieces (column 3, lines 3-8, Figure 6, “15, 68, 70,” re: Kapton base material and copper plating).

Allowable Subject Matter
Claims 4-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 4-7: a suspension assembly as claimed, specifically wherein the first flexure arm includes one or more circuit tail connections.  
The prior art fails to teach a combination of all the claimed features as presented in claims 8-11: a suspension assembly as claimed, specifically comprising a spring chassis configured to receive the first circuit member.  
The prior art fails to teach a combination of all the claimed features as presented in claims 12-16: a suspension assembly as claimed, specifically comprising a second circuit member including one or more traces.  
The prior art fails to teach a combination of all the claimed features as presented in claim 18: a suspension assembly as claimed, specifically comprising a second circuit member disposed on the static member.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 31, 2021